McMurray, Presiding Judge.
This is an appeal of defendant’s conviction of two counts of burglary. Held:
Defendant’s appointed counsel has been allowed to withdraw from the case upon compliance with the requirements set out in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493), and Bethay v. State, 237 Ga. 625 (229 SE2d 406). In accordance with Anders v. California, 386 U. S. 738, supra, counsel, in filing the motion to withdraw as appointed counsel, has attached a brief raising points of law which counsel considered arguably could support an appeal, copies of the motion and brief being provided to the defendant. The defendant has been notified of this court’s permitting the withdrawal of counsel and of his (defendant’s) options by reason thereof. Since the withdrawal of counsel, defendant has raised no further enumerations of error or valid ground for appeal. As required by the Bethay decision, we have fully examined the record and transcript to decide whether, in fact, the appeal is frivolous. We have done so and find no reversible error. We are satisfied that the evidence adduced at trial was sufficient to enable a rational trier of fact to reasonably have found the defendant guilty of the crimes charged beyond a reasonable doubt. See Dean v. State, 250 Ga. 77, 78 (1) (295 SE2d 306); Davis v. State, 249 Ga. 309, 310 (290 SE2d 273).

Judgment affirmed.


Shulman, C. J., and Birdsong, J., concur.